Opinion filed May 24, 2007















 








 




Opinion filed May 24, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00172-CV 
                                                    __________
 
                                   MARK SWANK ET AL, Appellants
                                                             V.
                          LLOYD
R. CUNNINGHAM ET AL, Appellees
 

 
                                          On
Appeal from the 61st District Court
                                                           Harris
County, Texas
                                               Trial
Court Cause No. 2005-36985
 

 
                                            M
E M O R A N D U M    O P I N I O N
An unopposed joint motion to dismiss appellants= appeal as to John N. Turitzin has been filed in this court.  The motion is granted, and the appeal only as
to John N. Turitzin is dismissed.
 
PER CURIAM
 
May 24, 2007
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.